              Case 21-17153-KCF                   Doc 1      Filed 09/10/21 Entered 09/10/21 12:44:06                              Desc Main
                                                            Document      Page 1 of 14

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                New World Stainless LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  100 Randolph Road
                                  Somerset, NJ 08873
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Somerset                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.newworldstainless.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 21-17153-KCF                     Doc 1         Filed 09/10/21 Entered 09/10/21 12:44:06                                     Desc Main
                                                                 Document      Page 2 of 14
Debtor    New World Stainless LLC                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3317

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
              Case 21-17153-KCF                         Doc 1         Filed 09/10/21 Entered 09/10/21 12:44:06                                Desc Main
                                                                     Document      Page 3 of 14
Debtor    New World Stainless LLC                                                                         Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal              Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                                  Leased Property is subject to a judgment of possession currently under appeal and
                                                       Other      holds the debtor's equipment, inventory and business records.
                                                                                     100 Randolph Road
                                                    Where is the property?           Somerset, NJ, 08873-0000
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?

                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 21-17153-KCF          Doc 1         Filed 09/10/21 Entered 09/10/21 12:44:06                      Desc Main
                                                     Document      Page 4 of 14
Debtor   New World Stainless LLC                                                     Case number (if known)
         Name




16. Estimated liabilities    $0 - $50,000                               $1,000,001 - $10 million              $500,000,001 - $1 billion
                             $50,001 - $100,000                         $10,000,001 - $50 million             $1,000,000,001 - $10 billion
                             $100,001 - $500,000                        $50,000,001 - $100 million            $10,000,000,001 - $50 billion
                             $500,001 - $1 million                      $100,000,001 - $500 million           More than $50 billion




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 4
              Case 21-17153-KCF                  Doc 1       Filed 09/10/21 Entered 09/10/21 12:44:06                                 Desc Main
                                                            Document      Page 5 of 14
Debtor    New World Stainless LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 10, 2021
                                                  MM / DD / YYYY


                             X   /s/ Joseph Zielinskie                                                    Joseph Zielinskie
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ David S. Catuogno                                                     Date September 10, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David S. Catuogno DC-1397
                                 Printed name

                                 K&L Gates LLP
                                 Firm name

                                 One Newark Center
                                 10th Floor
                                 Newark, NJ 07102
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     973-848-4023                  Email address      david.catuogno@klgates.com

                                 040511990 NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
Case 21-17153-KCF         Doc 1     Filed 09/10/21 Entered 09/10/21 12:44:06            Desc Main
                                   Document      Page 6 of 14



                         CERTIFICATE OF LLC RESOLUTION OF
                                 New World Stainless LLC
                           (a New Jersey Limited Liability Company)

                                        September 10, 2021

        THE UNDERSIGNED, being the sole Members (the “Members”) of New World
Stainless LLC, a New Jersey limited liability company (the “Company”), hereby execute and
adopt, by this Certificate of LLC Resolution, the following resolutions with the same force and
effect as if they had been adopted by a duly convened meeting of the Members:

      WHEREAS, the Members of the Company have reviewed the materials presented by the
management and the advisors of the Company regarding the liabilities and liquidity situation of
the Company, the strategic alternatives available to it, and the impact of the foregoing on the
Company’s business;

       WHEREAS, the Members of the Company have had the opportunity to consult with the
management and the advisors of the Company and fully consider each of the strategic alternatives
available to the Company;

        RESOLVED, that in the judgment of the Members of the Company, it is desirable and in
the best interests of the Company, its creditors and other parties in interest, that the Company file
or cause to be filed a voluntary petition for relief under the provisions of chapter 11 of the
Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”); and

        RESOLVED, that the Members, and any officers as may be designated by the Members
of the Company (collectively, the “Authorized Officers”), acting alone or with one or more other
Authorized Officers be, and they hereby are, authorized and empowered to execute and file on
behalf of the Company all petitions, schedules, lists, motions, applications, pleadings and other
papers or documents as necessary to commence the case and obtain relief under chapter 11 of the
Bankruptcy Code, and to take any and all further acts and deeds that they deem necessary, proper
and desirable in connection with the chapter 11 case, with a view to the successful prosecution of
such case; and

        RESOLVED, that the Members and any Authorized Officer be, and they hereby are,
authorized and directed to employ the law firm of K&L Gates LLP as general bankruptcy counsel
to represent and assist the Company in carrying out its duties under the Bankruptcy Code, and to
take any and all actions to advance the Company’s rights and obligations, including filing any
pleadings; and in connection therewith, the Members and any Authorized Officer are hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers
prior to and immediately upon filing of the chapter 11 case and cause to be filed an appropriate
application for authority to retain the services of K&L Gates LLP; and

        RESOLVED, that the Members and any Authorized Officer be, and they hereby are,
authorized and directed to employ any other professionals to assist the Company in carrying out
its duties under the Bankruptcy Code; and in connection therewith, the Members and any
Case 21-17153-KCF         Doc 1    Filed 09/10/21 Entered 09/10/21 12:44:06             Desc Main
                                  Document      Page 7 of 14



Authorized Officer are hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to or immediately upon the filing of the chapter 11 case
and cause to be filed an appropriate application for authority to retain the services of any other
professionals as necessary; and

        RESOLVED, that all of the acts and transactions relating to matters contemplated by the
foregoing resolutions of the Members of the Company, in the name and on behalf of the Company,
which acts would have been approved by the foregoing resolutions except that such acts were
taken prior to the execution of these resolutions, are hereby in all respects confirmed, approved
and ratified.

       IN WITNESS WHEREOF, the undersigned has executed this Certificate of LLC
Resolution as of the date first written above.


 /s/ Joseph Zielinskie                             /s/ Cameron Zielinskie
 Name: Joseph Zielinskie                           Name: Cameron Zielinskie
 Title: Managing Member                            Title: Member
    Case 21-17153-KCF   Doc 1    Filed 09/10/21 Entered 09/10/21 12:44:06   Desc Main
                                Document      Page 8 of 14


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Accurate Transport
                        130 Moonachie Avenue
                        Carlstadt, NJ 07072


                        Affinity Federal Credit Union
                        PO Box 621
                        Basking Ridge, NJ 07920-0621


                        Air & Gas Technologies
                        42 Industrial Drive
                        Cliffwood Beach, NJ 07716


                        Airgas USA, LLC
                        PO Box 802576
                        Chicago, IL 60680-2576


                        Anthem Propane Exchange LLC
                        Superior Plus Energy Services Inc.
                        PO Box 981045
                        Boston, MA 02298-1045


                        Apple Fasteners, Inc.
                        PO Box 86
                        Middlesex, NJ 08846


                        B&L Printing Co., Inc.
                        46 Old Camplain Road
                        Hillsborough, NJ 08844


                        Bodycote Thermal Processing, Inc.
                        PO Box 842529
                        Boston, MA 02284-2529


                        Brown Engineering Company
                        PO Box 14356
                        Reading, PA 19612-4355


                        Buildingstars Operations, Inc.
                        PO Box 419161
                        Saint Louis, MO 63141


                        Chicago Roll Co.
                        970 Lombard Road
                        Lombard, IL 60148
Case 21-17153-KCF   Doc 1    Filed 09/10/21 Entered 09/10/21 12:44:06   Desc Main
                            Document      Page 9 of 14



                    Cincinnati Thermal Spray, Inc.
                    10904 Deerfield Road
                    Cincinnati, OH 45242


                    Comcast
                    PO Box 70219
                    Philadelphia, PA 19176-0219


                    Continental Calibration Co.
                    PO Box 353
                    Beachwood, NJ 08722


                    E.H. Wachs Company
                    PO Box 71598
                    Chicago, IL 60694-1598


                    Echo Global Logistics Inc.
                    Accounts Receivable
                    22168 Network Place
                    Chicago, IL 60673-1221


                    Econo-Courier
                    ECI Transport
                    PO Box 5655
                    Parsippany, NJ 07054


                    First Trust Bank
                    15 East Ridge Pike
                    Conshohocken, PA 19428


                    Garden State Wire EDM
                    73 George Street
                    Paterson, NJ 07503


                    GLT Transportation Group
                    #318 10 Canal Street
                    Miami, FL 33166


                    Hercules Forwarding Inc.
                    7701 West 95th Street
                    Hickory Hills, IL 60457


                    IFM Efector Inc.
                    PO Box 8538-307
                    Philadelphia, PA 19171-0307
Case 21-17153-KCF   Doc 1    Filed 09/10/21 Entered 09/10/21 12:44:06   Desc Main
                            Document      Page 10 of 14



                    Ink Jet Tech, Inc.
                    51 South Shore Drive
                    Sturbridge, MA 01566


                    Int'l Institute of Ammonia Refr.
                    1001 North Fairfax Street
                    Suite 503
                    Alexandria, VA 22314-1797


                    Integrity Express Logistics
                    62488 Collections Center Drive
                    Chicago, IL 60693-0624


                    International Imaging Materials, Inc.
                    3198 Momentum Place
                    Chicago, IL 60689-5331


                    Ivy "100 Rand Property LLC"
                    102 Chestnut Ridge Road
                    Montvale, NJ 07645


                    Ivy Realty Services, LLC
                    102 Chestnut Ridge Road
                    Montvale, NJ 07645


                    Joseph C. Zielinskie
                    100 Randolph Road
                    Somerset, NJ 08873


                    Joseph H. Zielinskie
                    4 Meadowbrook Club Way
                    Far Hills, NJ 07931


                    Liftec Inc.
                    124 Sylvania Place
                    South Plainfield, NJ 07080


                    Magnetic Analysis Corp.
                    PO Box 95000-5740
                    Philadelphia, PA 19195-5740


                    Manville Rubber Products, Inc.
                    1009 Kennedy Blvd.
                    Manville, NJ 08835
Case 21-17153-KCF   Doc 1    Filed 09/10/21 Entered 09/10/21 12:44:06   Desc Main
                            Document      Page 11 of 14



                    Metropolitan Life Ins. Co.
                    PO Box 804466
                    Kansas City, MO 64180-4466


                    MIT Inc.
                    1702 W. Boat Street
                    Ozark, MO 65721


                    MSC Industrial Supply Co. Inc.
                    PO Box 953635
                    Saint Louis, MO 63195-3635


                    Network Transport
                    UMB Capital FInance
                    NW 7939
                    PO Box 1450
                    Minneapolis, MN 55485-7939


                    Norris McLaughlin & Marcus PA
                    PO Box 5933
                    Bridgewater, NJ 08807


                    NSL Analytical Services, Inc.
                    PO Box 208657
                    Dallas, TX 75320-8657


                    PSE&G
                    PO Box 14444
                    New Brunswick, NJ 08906-4444


                    Readyrefresh by Nestle
                    PO Box 856192
                    Louisville, KY 40285-6192


                    Reelcology Inc.
                    39 Transport Lane
                    PO Box 305
                    Pine Island, NY 10969


                    Rigidized Metals
                    658 Ohio Street
                    Buffalo, NY 14203
Case 21-17153-KCF   Doc 1    Filed 09/10/21 Entered 09/10/21 12:44:06   Desc Main
                            Document      Page 12 of 14



                    S&B Pallet Co. Inc.
                    191 North Avenue
                    PO Box 217
                    Dunellen, NJ 08812


                    Saia Motor Freight Line, Inc.
                    PO Box 730532
                    Dallas, TX 75373-0532


                    Sparkle Edge Cleaning Services, INc.
                    400 N. Bridge Street
                    Suite 2
                    Bridgewater, NJ 08807


                    Specialty Freight Services, Inc.
                    2 Poulson Avenue
                    Essington, PA 19029


                    Staffing Alternatives
                    622 Georges Road
                    Suite 201
                    North Brunswick, NJ 08902


                    Steel Sales
                    PO Box 10439
                    Pittsburgh, PA 15234


                    Stickel Packaging Supply
                    1991 Rutgers University Blvd.
                    Lakewood Industrial Park
                    Lakewood, NJ 08701


                    Sun-Tec
                    46590 Ryan Court
                    Novi, MI 48377


                    Sunteck Transport Co., LLC
                    PO Box 536665
                    Pittsburgh, PA 15253-5908


                    Teamlogic IT of Morristown, NJ
                    201 Littleton Road
                    Suite 240
                    Morris Plains, NJ 07950
Case 21-17153-KCF   Doc 1    Filed 09/10/21 Entered 09/10/21 12:44:06   Desc Main
                            Document      Page 13 of 14



                    Thyssenkrupp Materials NA, Inc.
                    PO Box 7247
                    Philadelphia, PA 19170-7500


                    Trak Machine Tools
                    2615 Homestead Place
                    Rancho Dominguez, CA 90220


                    Tribology Tech-Lube
                    35 Old Dock Road
                    Yaphank, NY 11980-9702


                    Tulnoy Lumber
                    1620 Webster Avenue
                    Bronx, NY 10457


                    Turner Machine Co., Inc.
                    1433 Salem Parkway
                    Salem, OH 44460


                    V.J. Technologies, Inc.
                    89 Carlough Road
                    Bohemia, NY 11716


                    Wanner's Transport & Delivery
                    Unit B-2
                    2049 Stout Drive
                    Warminster, PA 18974


                    Worldwide Express
                    PO Box 733360
                    Dallas, TX 75373
            Case 21-17153-KCF                          Doc 1          Filed 09/10/21 Entered 09/10/21 12:44:06          Desc Main
                                                                     Document      Page 14 of 14



                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      New World Stainless LLC                                                                     Case No.
                                                                                   Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for New World Stainless LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 September 10, 2021                                                    /s/ David S. Catuogno
 Date                                                                  David S. Catuogno DC-1397
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for New World Stainless LLC
                                                                       K&L Gates LLP
                                                                       One Newark Center
                                                                       10th Floor
                                                                       Newark, NJ 07102
                                                                       973-848-4023 Fax:973-848-4001
                                                                       david.catuogno@klgates.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
